Citation Nr: 0000785	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether there is clear and unmistakable error in rating 
decisions dated January 16, 1945, January 25, 1947, January 
29, 1948 and August 12, 1960.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating of the Department of 
Veterans Affairs (VA) regional office (RO) in Roanoke, VA, 
which found that clear and unmistakable error did not exist 
in rating decisions dated January 16, 1945, January 25, 1947 
and August 12, 1960.  

The veteran disagreed with a February 1996 rating decision 
which found that no revision was warranted on the basis of 
clear and unmistakable error in "the prior decision to grant 
an evaluation of 10 percent for residuals, shell fragment 
wounds, right wrist."  However, the RO later explained in an 
October 1997 Statement of the Case that since it had never 
been promulgated the February 1996 decision, it would 
construe the veteran's September 1996 Notice of Disagreement 
to be a disagreement with the March 1996 rating decision.  

Furthermore, although the March 1996 rating decision did not 
address clear and unmistakable error in the January 1948 
rating decision, this issue was later addressed by the RO in 
the October 1997 Statement of the Case.  Thus, in view of the 
veteran's contention of clear and unmistakable error in the 
decisions "since 1945", and in light of notice to him of 
the RO's denial of clear and unmistakable error in the 1948 
rating decision in October 1997, this issue has been made a 
part of this appeal.

The record shows that the veteran had been scheduled to 
attend a central office hearing before a member of the Board 
in November 1999 pursuant to the veteran's request.  However, 
in October 1999 the veteran's representative informed the 
Board that the veteran was not able to attend the scheduled 
hearing and did not wish to be rescheduled for another 
hearing.  Accordingly, the veteran was not rescheduled for a 
hearing.


FINDINGS OF FACT

1.  The unappealed RO rating decision in January 1945 which 
granted service connection for residuals of a gunshot wound 
to the right wrist and for traumatic arthritis of the right 
wrist assigning each such disability a 10 percent evaluation 
was not undebatedly erroneous.

2.  The unappealed RO rating decisions of January 1947, 
January 1948 and August 1960 which continued the 10 percent 
ratings for residuals of a gunshot wound to the right wrist 
and for traumatic arthritis of the right wrist were not 
undebatedly erroneous.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in the January 
1945 RO rating decision which granted service connection for 
a gunshot wound to the right wrist and traumatic arthritis of 
the right wrist assigning each disability a 10 percent 
rating.  Veterans' Regulation No. 3 (a) (June 1933); The 
United States Veterans' Administration Schedule for Rating 
Disabilities (1933); 38 C.F.R. §§ 3.104, 3.105(a) (1999).

2.  There was no clear and unmistakable error in the RO 
rating decisions of January 1947, January 1948 or August 1960 
that continued 10 percent evaluations for residuals of a 
gunshot wound to the right wrist and for traumatic arthritis 
of the right wrist.  Veterans' Regulation No. 3 (a) (June 
1933); The United States Veterans' Administration Schedule 
for Rating Disabilities (1945 Edition; Loose Leaf Edition-
1957); 38 C.F.R. §§ 3.104, 3.105(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in February 
1944 he sustained a combat wound injury to his right wrist 
when it was struck by shrapnel.  He was treated at the 52nd 
station hospital for three months and was then transferred to 
Baker, General Hospital, in West Virginia.

In June 1944 the veteran was transferred to England General 
Hospital in Atlantic City, New Jersey.  Findings at that time 
included limitation of motion and decreased strength.  
Examination of the muscular system showed some apparent 
disuse atrophy in the muscles of the right forearm.  The 
veteran was given a working diagnosis of partial ulnar nerve 
paralysis and ankylosis of the right wrist due to shrapnel 
fragment wound throughout proximally row of carpals.  He was 
given a final diagnosis of fracture, compound, comminuted, 
proximal row of carpal bones, right, wounded in action by 
shell fragments in February 1944; and, wound, perforation, 
severe, right wrist, posterior and anteriorly, entry dorso 
medially, exist anterior laterally, incurred also as a result 
of the shell fragment wound in February 1944.

In August 1944 the veteran was admitted to a convalescent 
facility.  Findings on admission revealed that he had 50 to 
60 percent motion and 75 percent flexion of the fingers, 
except for the little finger.  According to an August 1944 
consultation report, the veteran had excellent functional 
result, both in wrist and finger mobility.  It was suggested 
that he be sent for reconditioning.  It was also noted that 
orthopedic treatment was not indicated at that time.  The 
examiner stated that if the wrist should become markedly 
painful on motion, a wrist fusion would be in order, but that 
no such procedure was being contemplated at that time.  He 
was discharged to limited duty in September 1944.

The veteran was readmitted to a hospital in November 1944 due 
to continuing right wrist pain and limitation of motion.  In 
December 1944 he was presented to the disposition board for a 
Certificate of Disability Discharge due to arthritis, 
traumatic, chronic, non-suppurative, severe, right wrist, 
secondary to a compound, comminuted fracture of the proximal 
row of carpal bones of the right wrist.  He was found to be 
incapacitated by reason of weakness of the right wrist and 
forearm.

In January 1945 the veteran filed a claim of service 
connection for a right wrist injury.

On January 16, 1945, the RO granted service connection for 
residuals of a gunshot wound to the right wrist and assigned 
a 10 percent rating under Diagnostic Code 3171 (currently 
known as Code 5309) regarding muscle group IX, intrinsic 
muscles of the hand.  The RO also assigned a separate 10 
percent rating for traumatic arthritis of the right wrist 
under Diagnostic Code 3008 (currently known as Code 5010).  

In a rating decision dated on January 25, 1947, the RO 
continued the 10 percent rating for residuals of a gunshot 
wound to the right wrist and also continued the 10 percent 
rating for traumatic arthritis of the right wrist.

In January 1948 the RO underwent a VA examination for his 
right wrist disability.  At the examination he complained 
that his wrist was weak and stiff and slightly hindered his 
work.  He also complained of wrist pain and of not being able 
to lift heavy objects or bend the wrist fully.  He further 
said that he had not been medically treated or hospitalized 
since service.  On examination the veteran had a firmly 
healed adherent shrapnel wound scar on the dorsum of the 
right wrist.  There was moderate crackling crepitation in the 
right wrist on motion.  X-ray studies of the right wrist 
revealed a loss of bone substance and distortion of the 
lunate and trapezoid bones.  There was secondary traumatic 
arthritic changes demonstrated in the distal row of carpal 
bones and in the radiocarpal joint.  Additional findings 
included dorsiflexion limited to 10 degrees and loss of 
palmer flexion of 1/3rd.  Supination and pronation were 
slightly restricted.  The veteran was able to completely flex 
all fingers except for the little right finger which was 
"flexed 3/4 completion".  There was no swelling or 
tenderness.  Grip of the hand was impaired 10 percent.  There 
were no sensory changes and no muscle atrophy.  The veteran 
was diagnosed as having residuals gunshot wound perforation 
right wrist, traumatic arthritis, right wrist.

In a January 1948 rating decision, the RO continued it 
previous ratings assignments for the veteran's right wrist 
disability stating that the VA examination findings did not 
warrant any change in the evaluation of this disability.

In August 1960 the RO continued the previous combined 20 
percent rating evaluation for the veteran's service-connected 
residuals of gunshot wound to the right wrist and for 
traumatic arthritis of the right wrist.

In an August 1995 memorandum, the veteran's representative 
alleged on behalf of the veteran clear and unmistakable error 
in the rating decisions subsequent to December 30, 1944.  He 
said that the RO failed to properly apply the applicable 
regulations as provided under the provisions for rating 
muscle injuries (38 C.F.R. § 4.72).

In a February 1996 memorandum, the veteran's representative 
stated that the veteran should have been rated at the next 
higher level in the rating actions of 1945, 1947 and 1960.  
He said that the medical records show individual muscle group 
functions located within the same anatomical region of the 
forearm wrist and hand.  He also said that the evidence as it 
existed at the time of the original rating action clearly and 
unmistakably showed that the veteran met the criteria for a 
moderately severe shell fragment wound under 38 C.F.R. 
§ 4.56(c).  He further said that § 4.72 provided for a severe 
injury under Code 5309 for a compound comminuted fracture 
with muscle damage from a missile.  He said that the 
veteran's injury was "severe to ankylosis but not to exceed 
the amputation rule for the major hand."

In a March 1996 rating decision, the RO found no clear and 
unmistakable error in rating decisions of January 16, 1945, 
January 25, 1947 and August 12, 1960.

Findings from a VA examination in April 1996 revealed 
definite tissue loss and/or bone loss medially and proximally 
in the right wrist.  In responding to a question on muscle 
penetration, the examiner said that it would mainly be tendon 
damage in the areas that the veteran was wounded, including 
flexor tendons and extension tendons of the fingers.  He also 
said that the tips of the veteran's fingers were numb on the 
palmar surface and according to X-rays, the bones of the 
wrists were definitely damaged.  He said that the right wrist 
and hand was very weak, and that there was limited motion of 
the right wrist with pain.  He said that the interosseous 
muscles were not functioning in the small finger and ring 
finger of the right hand.  The right small finger stayed 
flexed at 10 degrees in the metaphalangeal joint.

In May 1996 the veteran underwent a private orthopedic 
examination at the request of his representative.  Findings 
in regard to the veteran's right hand showed that he was 
unable to oppose the right, small finger to the ring finger 
by 15 degrees.  He interrupted this as evidence that the 
interosseous muscles were not functioning in those two 
fingers.  He also said that the right small finger stayed 
flexed at 10 degrees at the metaphalangeal joint.  He 
diagnosed the veteran as having severe shrapnel wound to the 
right wrist, through and through wound, leaving unsightly 
scars, markedly decreased function to include fine movements 
of the right hand.  X-rays indicated deformity of multiple 
carpal bones, suggesting residual of old trauma and 
associated degenerative changes.  

In May 1996 the RO increased the veteran's service-connected 
residuals of a gunshot wound to the right wrist to 30 percent 
disabling, effective on February 15, 1996.

In a September 1996 Notice of Disagreement, the veteran's 
representative stated that the veteran's service medical 
records "clearly and unmistakably establish[ed] (1) compound 
comminuted fracture, (2) muscle impairment, (3) ankylosis of 
some degree, and (4) peripheral nerve paralysis."  He said 
that the provisions of 38 C.F.R. § 4.55 were not applied thus 
denying the veteran increased compensation to which he was 
entitled.


In a September 1996 rating decision, the RO found no clear 
and unmistakable error in ratings decisions dated January 16, 
1945, January 30, 1947, January 29, 1948 and August 12, 1960.



II.  Legal Analysis

The veteran's claim of clear and unmistakable error in regard 
to the January 1945, January 1947, January 1948 and August 
1960 rating decisions which assigned and continued a 10 
percent rating for residuals of a gunshot wound to the right 
wrist and a 10 percent rating for traumatic arthritis of the 
right wrist are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), meaning they are not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

Because the veteran did not appeal the January 1945, January 
1947, January 1948 and August 1960 rating decisions assigning 
and confirming a 10 percent evaluation for service-connected 
residuals of a gunshot wound to the right wrist and a 10 
percent rating for traumatic arthritis of the right wrist, 
these decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  Previous RO decisions which are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel, the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  [emphasis omitted]  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.

In general, the criteria for rating muscle injuries are laid 
out in terms of the severity of the resultant disability, 
i.e., moderate disability, moderately severe disability and 
severe disability.  At the time of the original rating 
decision in January 1945, the VA rating schedule in effect 
(1933) defined a moderately severe disability as scars 
indicating track or missile or fragments through important 
muscle groups with relative prolonged infection with 
drainage.  For a severe disability, character of scars 
indicating wide damage to muscle groups in track of missile 
or prolonged wound infection with multiple drainage.  
Retained multiple scarred missile fragments.  This schedule 
for rating muscle injuries also stated that a record in the 
file of consistent complaints from first examination forward 
of one or more of the cardinal symptoms of disability due to 
muscle injury (weakness, fatigue, pain, incoordination) was 
to be given due weight in evaluating disability.

Under the revised rating schedule in 1945 and thereafter, a 
moderately severe disability of the muscles defined an injury 
as a through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection with 
sloughing of soft parts, intermuscular cicatrization.  
Objective findings included entrance and (if present) exit 
scars relative large and so situated as to indicate track of 
missile through important muscle groups. 

The veteran and his representative contend that the RO erred 
by not rating the veteran under the applicable diagnostic 
codes for Muscle Group VII and VIII in regard to muscle 
injuries.

In January 1945, the criteria applicable to muscle group VII 
(flexors of the carpus and long flexors of fingers and thumb 
(pronators)) were found under Code 3169.  Under this code, a 
20 percent rating was warranted for moderately severe muscle 
injury of the major extremity, and a 30 percent rating is 
warranted for this muscle group for a severe muscle injury.  
The assignable ratings to muscle group VII were later revised 
in 1945 to allow for a 10 percent rating for a moderate 
disability of the major extremity, a 20 percent rating for a 
moderately severe disability and a 30 percent rating for a 
severe disability (Code 5307).  These ratings did not change 
when the rating schedule was revised in 1957.

The criteria applicable to muscle group VIII (extensors of 
carpus, fingers and thumb (supinators)), in 1945 provided for 
a 20 percent rating for a severe muscle injury.  Code 3170.  
The assignable ratings to this muscle group were later 
revised in 1945 to 10 percent for a moderate disability, 20 
percent for a moderately severe disability rating and 30 
percent for a severe disability rating (Code 5308).  These 
ratings did not change when the rating schedule was revised 
in 1957 and 1964.

In order for the veteran to have been entitled to a greater 
than 10 percent rating under the muscle injury codes on or 
prior to 1960, the evidence would have had to have 
undebatably demonstrated a moderately severe muscle injury to 
muscle group VII (under Code 3169 for a 20 percent rating in 
1945, or under Code 5307 for a 30 percent rating in 1947, 
1948 and 1960).  Alternatively, the evidence would have had 
to have shown a severe disability to muscle group VIII in 
1945 (Code 3170), or a moderately severe disability to muscle 
group VIII under the revised rating schedules (1945 and 1957 
editions) used in the 1947, 1948 and 1960 rating decisions 
(Code 5308). 

Although the definition of a moderately severe muscle injury 
disability varies somewhat between the 1933 rating schedule 
(used in the 1945 decision) and the 1945 and 1957 rating 
schedules (used in the 1947, 1948 and 1960 rating decisions), 
both definitions require scars indicating track of missile or 
fragments through important muscle groups.  With this said, 
there is no indication from the veteran's service medical 
records or from the 1948 VA examination report of any muscle 
group involvement.  Although the veteran sustained a through 
and through penetrating wound with a definite entry and exit 
site, the wound was to the veteran's carpal bones, not 
through muscle groups.  According to the veteran's 
Certificate of Disability Discharge, the disability for which 
he was being discharged from service was traumatic and 
chronic arthritis to the right wrist secondary to a compound, 
comminuted fracture of the proximal row of carpal bones of 
the right wrist.  This disability rendered the veteran 
incapacitated due to right wrist and forearm weakness.  There 
is no indication from this or any other service medical 
record of a muscle injury, but rather of an orthopedic injury 
to the bones and joints.  

With this said, there is a June 1944 service medical record 
which shows some apparent muscle atrophy of the right forearm 
due to disuse of the right forearm.  However, this notation 
does not clearly and unmistakably satisfy the criteria as 
described above for muscle involvement under the applicable 
muscle injury codes.  Rather, it can debatably be interpreted 
as a result of disuse of the arm caused by weakness and 
limitation of motion due to the compound comminuted fracture 
of the carpal bones. 

The veteran and his representative specifically contend that 
the RO erred by not correctly applying 38 C.F.R. § 4.72.  
Since this regulation was not added to the VA schedule until 
the 1957 rating schedule revision, it can only be discussed 
in terms of clear and unmistakable error as it pertains to 
the 1960 rating decision.  In this regard, the veteran and 
his representative point to a provision in § 4.72 which 
states that "[t]his section is to be taken as establishing 
entitlement to rating of severe grade where there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile."  (emphasis added).  As previously 
noted, there was no evidence of muscle damage in the medical 
evidence at the time of the 1960 rating decision.  Moreover, 
this regulation goes on to state that "there are locations, 
as in the wrist or over the tibia, where muscle damage might 
be minimal or damage to tendons repaired by suture, and in 
such cases requirements for severe ratings are not 
necessarily met."  Thus, when considering this provision in 
conjunction with the 1960 RO rating decision, it is clear 
that the RO did not commit clear and unmistakable evidence 
when it continued the veteran's 10 percent rating under Code 
5309 for residuals of a gunshot wound to the right wrist and 
10 percent under Code 5010 for traumatic arthritis.

It is important to note that although subsequent medical 
examinations performed by VA and privately in 1996 show 
muscle involvement by way of nonfunctioning interosseous 
muscles in the small finger and ring finger by 15 degrees, as 
well as tendon involvement, these findings were not included 
in the medical evidence in 1944, 1947, 1948 or 1960, and thus 
cannot be used as a basis of clear and unmistakable error in 
those prior rating decisions.  Damrel at 245. 

By considering only that evidence that was on record on and 
before 1960, it was not only reasonable, but appropriate for 
the RO to have rated the veteran's disability based on 
residual limitation of motion of the right wrist.  It can be 
argued that the RO erred by rating the veteran's limitation 
of motion under the guise of a muscle injury (Code 3171) 
rather than rating this disability directly under the 
diagnostic codes pertaining to limitation of motion of the 
wrist (Codes 1801-1805).  However, such an error is harmless 
and in fact favorable to the veteran.  This is so since Code 
3171, unlike the other muscle injury codes, requires rating 
the veteran's disability on limitation of motion as opposed 
to the severity of the muscle injury disability (e.g. 
moderate, moderately severe, severe), with a minimum 
assignable rating of 10 percent.  Turning to the applicable 
limitation of motion code affecting the wrist of the major 
extremity as contained in the 1933 rating schedule (which was 
used in the 1945 rating decision), a 0 percent rating is 
warranted for limitation of motion, preserving 15 degrees of 
dorsiflexion and slight palmar flexion.  A 20 percent rating 
is warranted for ankylosis, favorable, with the wrist in 
dorsal flexion or for loss or limitation of supination and 
pronation in favorable position (in pronation or near middle 
of arc).  Because the inservice findings in November 1944 of 
limitation of extension to 15 degrees and flexion limited to 
15 degrees meet the criteria under Code 1803, a 0 percent 
rating would have been warranted under Code 1803.  Thus, the 
veteran benefited by having been rated under Code 3171 since 
this code entitled him to the minimum 10 percent rating, as 
opposed to a 0 percent rating under code 1803.  

Furthermore, because the veteran was rated under the muscle 
injury codes as opposed to limitation of motion codes, he was 
entitled to an additional 10 percent rating under Code 3008 
for traumatic arthritis of the right wrist, giving him a 
combined 20 percent rating.  Were the veteran to have to been 
rated solely under limitation of motion codes, his only 
compensable rating would have been the 10 percent rating for 
traumatic arthritis of the right wrist.  See Codes 1803, 
5010.  

Although findings from the 1948 VA examination revealed 
decreased limitation of dorsiflexion to 10 degrees, thus 
entitling the veteran to a compensable 10 percent evaluation 
in 1948 and 1960 under Code 5215 (see 1945 and 1957 
editions), he would not have been entitled to an additional 
10 percent disability for traumatic arthritis in the right 
wrist under Code 5010 because to do so would have violated 


the rule against pyramiding.  See Schedule for Rating 
Disabilities, page 5, paragraph 14 (1945 Edition), § 4.14 
(Loose Leaf Edition - 1957).  Consequently, the RO's error in 
not evaluating the veteran directly under the limitation of 
motion codes would not have manifestly changed the outcome in 
favor of the veteran, but rather would have been to his 
disfavor.  Damrel at 245.  

In sum, the RO did not ignore either the facts or the law, 
nor did it commit an undebatable error in the January 16, 
1945, January 25, 1947, January 29, 1948 and August 12, 1960 
rating decisions.  Accordingly, the Board finds that there 
was no clear and unmistakable error in these decisions that 
assigned and continued a 10 percent rating for residuals of a 
gunshot wound to the right wrist and a 10 percent rating for 
traumatic arthritis of the right wrist. 


ORDER

The claim of clear and unmistakable error in the rating 
decisions of January 16, 1945, January 25, 1947, January 29, 
1948 and August 12, 1960, for residuals of a gunshot wound to 
the right wrist and traumatic arthritis of the right wrist is 
denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

In May 1996 the veteran's representative filed a claim on 
behalf of the veteran for an increased rating for service-
connected residuals of a gunshot wound to the right wrist.  
In a May 1996 rating decision, the RO increased the veteran's 
service-connected right wrist disability to 30 percent 
disabling.  In June 1996, the veteran's representative 
requested that the May 1996 rating decision be 
"reconsidered" stating that the evidence warranted a 40 
percent rating.  The RO apparently treated this request as a 
claim of clear and unmistakable error and denied the claim in 
September 1996.  However, since the May 1996 rating decision 
was not final when the veteran's representative requested a 
"reconsideration" of that decision, such a request should 
be construed as a Notice of Disagreement.  Accordingly, the 
Board must remand this claim to the RO for the issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to an increased 
rating for his service-connected 
residuals of a gunshot wound to the right 
wrist, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







